Exhibit 10.1
 
FOURTH AMENDMENT TO LOAN DOCUMENTS
 
This FOURTH AMENDMENT TO LOAN DOCUMENTS (“Amendment”), dated as of January 14,
2013, is made by Emtec, Inc. (a Delaware corporation), Emtec, Inc. (a New Jersey
corporation), Emtec Infrastructure Services Corporation, Emtec Viasub LLC, Emtec
Global Services LLC, KOAN-IT (US) CORP., Emtec Federal, Inc., eBusiness
Application Solutions, Inc., Luceo, Inc., Aveeva, Inc., Secure Data, Inc.,
Covelix, Inc., Dinero Solutions, LLC, Gnuco, LLC, Emtec Infrastructure Services
Canada Corporation (each a “Borrower”, and collectively “Borrowers”), PNC Bank,
National Association,  a national banking association, in its capacity as agent
(“Agent”), and each of the financial institutions which are now or hereafter
parties to the Loan Agreement (as defined below) (each such financial
institution, individually a “Lender” and collectively all “Lenders”).
 
BACKGROUND
 
A.           Pursuant to the terms of a certain Revolving Credit and Security
Agreement dated as of December 30, 2011 among Borrowers, Agent and Lenders (as
the same has been or may be supplemented, restated, superseded, amended or
replaced from time to time, the “Loan Agreement”), Lenders made available to
Borrowers, inter alia, a revolving line of credit.  All capitalized terms used
herein without further definition shall have the respective meaning set forth in
the Loan Agreement.
 
B.           The Loans are secured by, inter alia, continuing perfected security
interests in the Collateral.
 
C.           Borrowers have requested that Agent and Lenders modify the
calculation of the Formula Amount in the Loan Agreement and Agent and Lenders
have agreed to such modifications in accordance with and subject to the
satisfaction of the conditions hereof.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:
 
1.           Amendments to Loan Agreement.
 
a.           Section 1.2 of the Loan Agreement is hereby amended by amending and
restating the definitions of “EBITDA” and “Senior Debt Payments” to read in full
as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
 “EBITDA” shall mean for any period the sum of (a) net income (or loss) of
Borrowers on a Consolidated Basis for such period (excluding extraordinary gains
or losses), plus (b) all interest expense of Borrowers on a Consolidated Basis
for such period, plus (c) tax expenses for Borrowers on a Consolidated Basis for
such period, plus (d) depreciation expenses for Borrowers on a Consolidated
Basis for such period, plus (e) amortization expenses for Borrowers on a
Consolidated Basis for such period, plus (f) all non-cash stock based
compensation expensed during such period, plus (g) all non-cash expenses related
to warrant liability adjustments during such period plus (h) all expenses
accrued during such period under any bonus, retention or other performance-based
agreement executed prior to the Closing Date in connection with a Borrower’s
acquisition of the assets or Equity Interest of another Person plus (i) if
fiscal quarters ended on or prior to August 31, 2012 are included in such
period, intangible asset impairment charges and goodwill impairment charges
relating to acquisitions not to exceed $10,000,000 in the aggregate for such
fiscal quarters, plus (j) if the fiscal quarter ended on November 30, 2012 is
included in such period, severance expenses incurred during such fiscal quarter
associated with a restructuring charge related to the closure of Borrowers’
Springfield, New Jersey location in an aggregate amount not to exceed $585,000
plus (k) if the fiscal quarter ending on February 28, 2013 or May 31, 2013 is
included in such period, additional restructuring charges incurred during such
quarter or quarters associated with and related to the closure of Borrowers’
Springfield, New Jersey location closing in an aggregate amount not to exceed
$375,000, including  lease termination charges, minus (l) all non-cash stock
based compensation that increases income during such period minus (m) all
non-cash income related to warranty liability adjustments during such period.
 
“Senior Debt Payments” shall mean and include the sum of (a) all cash actually
expended by any Borrower to make (i) interest payments on any Advances
hereunder, plus (ii) payments for all fees, commissions and charges set forth
herein and with respect to any Advances, plus (iii) payments on account of any
Capitalized Lease Obligation, plus (iv) payments with respect to any other
Indebtedness for borrowed money other than Subordinated Debt Payments plus (v)
Earn Out Payments and any other cash payments due during such period under any
bonus, retention or other performance based agreement, plus (vi) severance
expense payments and lease termination payments  relating to the closure of
Borrowers’ Springfield, New Jersey location (if such payments are associated
with the restructuring charges described in clauses (j) or (k) of the definition
of EBITDA), and (b) without duplication, all interest expense accrued on
Eurodollar Rate Loans.
 


2.           Representations and Warranties.  Each Borrower represents and
warrants to Agent and Lenders that:
 
a.           Prior Representations.  Each of the representations and warranties
set forth in Article V of the Loan Agreement is true and correct on and as of
the date hereof as if made on and as of the date hereof except for any
representations and warranties in Article V that relate solely to an earlier
date.
 
 
2

--------------------------------------------------------------------------------

 
 
b.           Authorization. The execution and delivery by such Borrower of this
Amendment (i) are and will be within its powers, (ii) have been duly authorized
by all necessary action on behalf of such Borrower and (iii) are not and will
not be in contravention of any order of court or other agency of government, of
law or of any indenture, agreement or undertaking to which such Borrower is a
party or by which the property of such Borrower is bound, or be in conflict
with, result in a breach of or constitute (with due notice and/or lapse of time)
a default under any such indenture, agreement or undertaking, or result in the
imposition of any lien, charge or encumbrance of  any nature on any of the
properties of such Borrower.
 
c.           Valid, Binding and Enforceable. This Amendment will be valid,
binding and enforceable in accordance with its terms except as such
enforceability may be limited by any federal, provincial or state law affecting
debtor and creditor rights or relating to the bankruptcy, insolvency,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar laws, proceedings, or equitable principles affecting the
enforcement of creditors’ rights, as amended from time to time.
 
d.           No Default.  No Default or Event of Default exists.
 
3.           Ratification of Loan Documents.  This Amendment is hereby
incorporated into and made a part of the Loan Agreement, the terms and
provisions of which, except to the extent expressly modified by this Amendment,
are ratified and confirmed and continue unchanged in full force and effect.  Any
reference to the Loan Agreement in this or any other instrument, document or
agreement related thereto or executed in connection therewith shall mean the
Loan Agreement as amended by this Amendment.  This Amendment does not and shall
not be deemed to constitute a waiver by Agent or any Lender of any Default,
Event of Default, or Agent’s or Lender’s rights or remedies.  Each Borrower
hereby agrees that its obligations under Loan Documents are ratified and
confirmed and shall continue in full force and effect and shall continue to
cover all Obligations.  As security for the payment of the Obligations, and
satisfaction by each Borrower of all covenants and undertakings contained in the
Loan Documents, each Borrower hereby confirms its prior grant to Agent, for the
ratable benefit of Lenders, of a continuing first lien on and security interest
in, upon and to all of such Borrower’s now owned or hereafter acquired, created
or arising Collateral.
 
4.           Effectiveness Conditions.  This Amendment shall become effective
upon the satisfaction of all of the following conditions:
 
a.           Execution and delivery of this Amendment by the parties hereto;
 
b.           Payment by Borrowers to Agent for the benefit of Lenders of an
amendment fee of $25,000, which shall be fully earned and non-refundable as of
the date hereof; and
 
 
3

--------------------------------------------------------------------------------

 
 
c.           Payment by Borrowers of all of Agent’s Expenses, including without
limitation, the fees and expenses of Ballard Spahr LLP.
 
5.           Governing Law.  THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND
DOCUMENTS, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AMENDMENT AND
ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED
SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND
EFFECT.
 
6.           Modification.  No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrowers
and Agent or Lenders, as required under the Loan Agreement.
 
7.           Duplicate Originals.  Two or more duplicate originals of this
Amendment may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by telecopy or
e-mail shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
8.           Waiver of Jury Trial.  EACH BORROWER, AGENT AND EACH LENDER EACH
HEREBY WAIVE ANY AND ALL RIGHTS EACH MAY HAVE TO A JURY TRIAL IN CONNECTION WITH
ANY LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO
ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS
INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT,
MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.
 


 
[Balance of Page Intentionally Blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.

 

AGENT AND LENDER:


PNC BANK, NATIONAL ASSOCIATION
    By: /s/ Jacqualine MacKenzie                                 Name:
Jacqualine MacKenzie Title: Vice President      
BORROWERS:
 
EMTEC, INC. (a Delaware corporation)
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: CEO
   
EMTEC, INC. (a New Jersey corporation)
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: CEO
   
 
EMTEC INFRASTRUCTURE SERVICES
CORPORATION
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: President

 
 
S-1

--------------------------------------------------------------------------------

 
 
EMTEC VIASUB LLC
   
By:  /s/ Dinesh Desai                                               
Name: Dinesh Desai
Title: CEO
   
EMTEC GLOBAL SERVICES LLC
   
By:  /s/ Dinesh Desai                                               
Name: Dinesh Desai
Title: CEO
   
KOAN-IT (US) CORP.
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: Chairman
   
EMTEC FEDERAL, INC.
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: CEO
   
eBUSINESS APPLICATION SOLUTIONS, INC.
   
By:  /s/ Dinesh Desai                                               
Name: Dinesh Desai
Title: CEO

 
 
S-2

--------------------------------------------------------------------------------

 
 
LUCEO, INC.
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: CEO
 
AVEEVA, INC.
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: CEO
   
SECURE DATA, INC.
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: CEO
   
COVELIX, INC.
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: Chairman
   
DINERO SOLUTIONS, LLC
   
By:  /s/ Dinesh Desai                                               
Name: Dinesh Desai
Title: CEO
   
GNUCO, LLC
   
By: /s/ Dinesh Desai                                                
Name: Dinesh Desai
Title: President

 
 
S-3

--------------------------------------------------------------------------------

 
 

EMTEC INFRASTRUCTURE SERVICES
CANADA CORPORATION
    By:  /s/ Dinesh Desai                                               
Name:  Dinesh Desai



 
 
S-4


